—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 28, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a concierge for a condominium residence building after he was videotaped sleeping during his shift. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his job due to disqualifying misconduct (see Matter of Horan [Commissioner of Labor], 296 AD2d 734 [2002]; Matter of Andrews [Hartnett], 176 AD2d 429 [1991]). Although claimant denied his supervisor’s allegations that he was sleeping on the job, the employer’s representative played a videotape at the hearing in which claimant was seen with his head down and not moving for nearly an hour. It is within the province of the Board to resolve any credibility issues from the evidence presented (see Matter of De Maria [Commissioner of Labor], 276 AD2d 1010 [2000]). Claimant’s remaining contention regarding the employer’s request for an adjournment of the hearing has been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.